IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10635
                         Conference Calendar
                          __________________


DON VENABLE,

                                       Plaintiff-Appellant,

and

RICHARD FINLAN,

                                       Plaintiff,

versus

ROBERT L. JOHNSTON, DENNIS J.
EICHELBAUM, SCHWARTZ & EICHELBAUM,
PC
                                       Defendants - Appellees,

and

DAVID STROBEL

                                       Defendant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                      for the ern District of
                      USDC No. 3:94-CV-2294-H
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Don Venable appeals from summary judgment in favor of the

defendants in a civil rights action.    He argues that he was


      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-10635
                                 -2-

deprived of his First Amendment right of "access to information."

We have reviewed the record and the district court's opinion and

find no reversible error.   The appeal is without arguable merit

and thus frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   Because the appeal is frivolous, it is

DISMISSED.   5th Cir. R. 42.2.

     APPEAL DISMISSED.